Title: James Madison to Haym M. Salomon, 20 January 1827
From: Madison, James
To: Salomon, Haym


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                Jany. 20. 1827
                            
                        
                        I have recd. thro’ Mr. Wheaton your letter of the 9th. inst: requesting any information I might be able to
                            give relating to your father & his affairs particularly with the persons you have named. I am sorry it is so much
                            out of my power to fulfil your wishes.
                        My first residence in Phila was in the year 1780, when I became a member of the Revoly. Congress, of which I
                            ceased to be a member in 1783. I recollect that your father was during that period doing business there in his line. Among
                            other members of Congs. from Virginia whose resources public & private had been cut off, I had occasion once
                            perhaps twice myself to resort to his pecuniary aid on a small scale for current wants. We regarded him as upright,
                            intelligent, and friendly in his transactions with us. It was understood, after Mr. Morris was charged with the public
                            finances that your father’s agency was employed by him, but to what extent, and for what precise objects, I can not
                            undertake to say. The Archives of the Treasury Dept. may perhaps shew. It is quite probable that his character &
                            occupation drew to him some pecuniary intercourse on public or private account with the persons you name. But it is not
                            probable that it came within my knowledge. I have certainly no recollections implying it. Of Monsr. R. the first on your
                            list, I know nothing, his name itself being new to me. The others being in public character, were of course known to me as
                            such, but no wise in any transactions such as they may have had with your father. I do not recollect to have even before
                            heard of the enterprise prior to his coming to Phila. which exposed him to the vengeance of the British Commander at N. Y.
                            as the date of it preceded my arrival at Philada; its reality is however very consistent with my ignorance of it.
                        I am aware that these circumstances are very barren for your object: They are given nevertheless from the
                            respect which I tender you with the addition of my good wishes.
                        
                            
                                J. M.
                            
                        
                    